Title: From John Adams to Oliver Wolcott, Jr., 21 August 1798
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Quincy August 21. 1798

Col. Dawes has declined his Appointment and I have determined to appoint Thomas Davis Esqr in his place of first Commissioner. I return the Papers that you may request the secretary of State to alter the Commission if he can. It would be a very unlucky loss of time, to send a new Commission to me for signature and after that for me to return it to the secretary of State for the seal of the United States. I hope He can alter this Commission. I am, Sir /  your very humble servant

John Adams